department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division contact person identification_number contact number fax number employer_identification_number vil date date legend b date c state d city dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e do you qualify for exemption under sec_501 of the code no for the reasons described below facts letter cg you were incorporated on b as a non-profit corporation under c law your amended articles of incorporation amended articles state in article vii that your specific purposes are in part to provide home ownership and credit_counseling_services for members of the public with emphasis on individuals and families with low to moderate income to advise persons seeking homeownership or already owning homes on credit budget and financial advice to cooperate with public and private agencies organizations and associations to assist families and individuals with their financial problems to provide foreclosure intervention assistance and transitional housing when possible where foreclosure intervention was not successful civic and educational_purposes your bylaws state in article il that you’re organized and operated exclusively for charitable an unexecuted conflict of interest policy coi you have three members on your board_of directors one of whom is compensated as an employee one of your board members has experience in credit counseling your funding is expected to be solely received through grants and donations your activities will be conducted by certified housing counselors your target delivery area is the greater d area including all adjacent counties program services will include telephone and in-person counseling you also submitted a copy of you will provide housing counseling and education to individuals programs will include both one-on-one counseling and group workshops on the following pre-purchase counseling homebuyer education delinquency default counseling non-delinquency post- post-purchase purchase - education and homeless displacement counseling attendees will receive literature and action plans but you did not provide copies or samples of any such documents non-delinquency education mortgage counseling counseling fair counseling reverse housing rental you will make grants gifts in the form of one-time gas or gift cards to clients as assistance to help cover the cost of travel to your facility for counseling and as utility assistance to low income households we requested additional information regarding your listed counseling and education programs however you simply resubmitted copies of the attachments submitted with your initial application that did not include copies or samples of any documents as evidence of your educational methodology you did state that you will not offer debt management plans subsequently you indicated that client interactions will be handled by certified housing counselors over the phone or face-to-face information collected from clients will include letter cg catalog number 47630w biographical and contact information housing information as well as financial data housing counselors will determine which services are needed based upon the information provided by the client a budget analysis will be provided for those clients progressing into a counseling session versus those obtaining general information you have not yet developed client contracts questionnaires educational materials or sample budget analysis however you did indicate that you will use fannie mae’s home counselor online system to input and track information you have not yet established relationships educational seminars workshops classes you did not provide requested information regarding your counselor training supervision compensation your counselors speaking with each client your outreach advertising details regarding your anticipated funding sources board meeting minutes or board members duties compensation entities spent other have any _ time held with you nor the by limited information regarding your foreclosure counseling and you provided loss mitigation activities you meet with the client initially for to minutes to obtain information related to the client’s situation subsequent follow-up inquiries last to hours your services are not limited to any particular class of individuals and no fees are charged you plan to offer educational workshops on homebuyer education of your time will be spent on these sessions you will not provide ongoing educational programs to mortgage mitigation clients you will only make referrals to other non-profit organizations such as united way you submitted a copy of one flyer indicating that you provide free counseling under hamp hafa you did not submit any educational materials or other written materials used during your counseling program or your homebuyer education workshops you did not submit information detailing each activity program that you conduct along with the percentage of time spent on that activity nor did you submit the requested information regarding your plans to provide educational programs your projected budgets show revenue minus expenses of over dollar_figure for and over dollar_figure for law sec_1_501_a_-1 of the income_tax regulations regulations states that an organization is not exempt from tax merely because it is not organized and operated for profit in order to establish its exemption it is necessary that every such organization claiming exemption file an application form with the internal_revenue_service a -1 a section claiming exemption under sec_501 and described in any paragraph of sec_501 other than sec_501 shall file the form of application prescribed by the commissioner letter cg catalog number 47630w organization regulations states that the an of and shall include thereon such information as required by such form and the instructions issued thereto sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt be sec_1_501_c_3_-1 of the regulations provides that an organization will regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations defines the word charitable as including relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community 70_fedclaims_782 the organization failed to establish an administrative record that showed it was operated for exclusively exempt purposes the court found instead that it was part of a tax_avoidance scheme and primarily provided private benefits t c church in boston v commissioner u s an organization made grants to various individuals including officers of the church the grants carried no legal_obligation to repay any interest or principal although the church contended that the grants were made to assist the poor who were in need of food clothing shelter and medical attention the church failed to provide any documented criteria demonstrating the selection process of recipients and the reasons for the specific amounts given the court affirmed the determination that the church failed to establish that its grant program constituted an activity in furtherance of an exempt_purpose 82_tc_215 an organization was organized to provide education and charity but failed to provide sufficient details regarding its letter cg catalog number 47630w proposed operations the court held that it failed to prove that exclusively for exempt purposes under sec_501 of the code it would operate peoples prize _v commissioner t c memo petitioner has for the most part by respondent for more detail on prospective activities such generalizations do not satisfy us that petitioner qualifies for the exemption only generalizations response to repeated requests provided in section dollar_figure of revproc_2011_9 c b provides that an organization seeking recognition of exemption under sec_501 c must submit a completed form_1023 a substantially completed application including a letter application is one that includes a detailed narrative statement of proposed activities and a narrative description of contemplated expenditures particular requirements for exemption pursuant to the section of the section dollar_figure of revproc_2011_9 2011_1_cb_283 provides that exempt status may be recognized in advance of an organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the internal_revenue_code under which exemption is claimed an organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement application of law the information you submitted is insufficient for us to conclude that you are organized and operated exclusively for charitable purposes as specified in sec_501 of the code to be exempt an organization must provide a substantially complete application sec_1 a and in addition an exempt_organization must show that it is both organized and operated exclusively for one of more of the purposes described in sec_501 of the code sec_1_501_c_3_-1 of the regulations it is exemption from federal_income_tax is not a right a strictly interpreted matter of legislative grace and the burden rests with the applicant to prove that it is entitled to exempt status new dynamics foundation supra your application did include some information required by the form and its instructions such as copies of your bylaws organizing document and an activity description however the activity description did not include detailed information regarding your one-on-one counseling and group workshops education delinquency default counseling non-delinquency post-purchase counseling reverse letter cg catalog number 47630w pre-purchase homebuyer counseling following the on education mortgage counseling non-delinquency post-purchase education rental counseling fair housing provide information about how any of your programs will be operated your application does not satisfy the requirements of sec_1_501_a_-1 and of the regulations and revproc_2009_9 2009_2_irb_259 and and homeless displacement counseling you did not an organization must also satisfy the organizational and operational tests described in the regulations to qualify for recognition as an organization exempt from federal taxation in order to meet the organizational_test you must have a valid purpose clause that limits the organization’s purposes to one or more exempt purposes and does not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes your articles do not limit your purposes to one or more exempt purposes your articles of incorporation provide that you are organized for several purposes including to advise persons seeking homeownership or already owning homes on credit budget and financial advice to cooperate with public and private agencies organizations and associations to assist families and individuals with their financial problems to provide foreclosure intervention assistance and _ transitional housing when possible where foreclosure intervention was not successful finally you have not provided enough information to demonstrate that you operate exclusively for charitable or educational_purposes an applicant must establish an administrative record showing that it operates primarily to accomplish an exempt_purpose s described in sec_501 of the code you are not presently operational and do not intend to commence operations until you are recognized as an exempt_organization the service may recognize exempt status in advance of operations if an applicant describes its proposed operations in sufficient detail to permit a conclusion that it will clearly meet the requirements for exemption in accordance with sec_501 c of the code however a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement la verdad v commissioner supra based on the information you provided you have failed to establish that your operations will be charitable through relief of the poor and distressed the regulations define the word charitable as including relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations nor have you established that your operations will be educational within the meaning of sec_1_501_c_3_-1 you state that you do not limit your services to a particular class of individuals however you do have a grant gift card program for clients that cannot afford the cost of travel to your facility low income individuals similar to the church described in church in boston v commissioner not provide information about how clients are made aware of your supra you did utility assistance that appears to for counseling and for be letter cg catalog number 47630w services how you determine if clients are indeed low income or how you provide assistance you have not demonstrated that the grants will be made in an objective and nondiscriminatory manner and that the distribution of such grants will be made in furtherance of an exempt_purpose by will and client certified interactions be handled additional information was requested multiple times regarding your proposed activities however you failed to provide the requested information similar to the organization in peoples prize v commissioner supra you just stated that you will not offer debt management plans housing collect information such as counselors over the phone or face-to-face you will biographical and contact information housing information as well as financial data in order to determine which services are needed by the client a budget analysis will be provided for counseling clients only however you have not yet developed client contracts questionnaires educational materials or sample budget analysis you did indicate that you will use fannie mae’s home counselor online system for information input and tracking but you have not yet established relationships with other entities with which educational seminars workshops classes your counselor training supervision compensation you provided no details about the time spent by your counselors speaking with each client the manner in which you conduct your outreach and advertising the details regarding your anticipated funding sources and members’ duties compensation you will not provide ongoing educational programs to mortgage mitigation clients you have not submitted copies of any educational materials agendas curriculums schedule of classes or instructor information you failed to demonstrate that your activities are or will be conducted in a charitable or educational manner as required have provided information information you you regarding provided meeting minutes details board board have any _ held nor use this’ not no or of to conclusion an organization that fails to provide a substantially completed application and meet the organizational and operational tests described in the regulations is not exempt you have not provided sufficient evidence to demonstrate that you are organized and operated for exempt purposes within the meaning of sec_501 c of the code you have failed activity that furthers a charitable purpose by actually providing relief to persons who are poor and distressed or underprivileged you have not established that you will operate for charitable purposes nor have you established that your programs are educational accordingly you do not qualify for exemption under sec_501 to establish that your program constitutes an you have the right to file to protest you must submit a statement of your views and fully explain your reasoning a protest if you believe this determination is incorrect letter cg catalog number 47630w you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication these items include n o r the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue astatement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury may be done by adding to the appeal the following signed declaration this under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct stating that an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not you can find more information about representation in publication already done so practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure letter cg catalog number 47630w to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely lois g lerner director exempt_organizations rulings agreements letter cg catalog number 47630w
